UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1969


THE COUNTY OF GRAYSON, VIRGINIA; RICHARD VAUGHN, in his
Official Capacity as Sheriff of Grayson County; THE COUNTY
OF CARROLL, VIRGINIA,

                Plaintiffs – Appellants,

          v.

JOHN T. SPANE; DALE W. SUTPHIN,

                Defendants – Appellees,

          and

RA-TECH SERVICES, INC.,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:13-cv-00384-GEC)


Submitted:   June 19, 2015                    Decided:   July 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cullen Dennis Seltzer, SANDS ANDERSON PC, Richmond, Virginia,
for Appellants. Gregory D. Habeeb, Monica Taylor Monday,
Daniel R. Sullivan, GENTRY, LOCKE,      RAKES   &   MOORE,   Roanoke,
Virginia, for Appellee John T. Spane.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Appellants   appeal       the    district     court’s    order    dismissing

their fraud in the inducement claims against John T. Spane and

Dale    W.   Sutphin.      We    have   reviewed      the   record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.          Cnty.   Of    Grayson    v.     Spane,     No.

7:13-cv-00384-GEC (W.D. Va. May 29, 2014).                      We dispense with

oral    argument    because      the    facts   and    legal     contentions       are

adequately     presented    in    the    materials     before    this    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          3